Citation Nr: 0417291	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to March 
1966.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a rating in excess of 50 percent for 
PTSD.  In a December 2001 rating decision the RO also denied 
entitlement to a total rating based on unemployability.  The 
veteran perfected an appeal of those decisions.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims to be totally disabled due to the symptoms 
of PTSD.  The evidence in his claims file includes a copy of 
the medical records relied upon by the Social Security 
Administration (SSA) in awarding him disability benefits.  
Those records show that he received treatment for 
degenerative disc disease of the lumbosacral spine beginning 
in August 1976.  He stopped working in October 1993 due to 
the chronic low back disability, and was awarded SSA 
disability benefits based on the low back disability.  The 
medical records also document chronic alcohol abuse, with the 
veteran consuming up to a case of beer each week.  He was 
prescribed Valium, but it is not clear from the records 
whether the Valium was prescribed for pain control or some 
other symptom.  During a medical evaluation in October 1995, 
his complaint of difficulty sleeping was attributed to a 
disorder in initiating and maintaining sleep.

He apparently made some reference to anxiety and depression 
in conjunction with his claim for SSA benefits in August 
1995.  When contacted by the SSA representative regarding a 
psychiatric impairment, he stated that the anxiety and 
depression were normal responses to his chronic back pain, in 
that the back pain prevented him from doing things he used to 
do, and he refused a psychiatric evaluation.  The extensive 
medical records documenting his treatment from August 1976 to 
December 1999 make no further reference to any complaints or 
clinical findings pertaining to any psychiatric impairment.

According to his VA treatment records, the veteran sought 
psychiatric treatment in January 1997.  He then started 
participating in a Vietnam veterans therapy group.  When 
presenting for a psychiatric evaluation in July 1997, he 
reported "I have PTSD."  He also reported that he had 
stopped drinking three years previously, but he also reported 
having been hospitalized for detoxification in 1996.  A VA 
psychiatric examination in October 1997 resulted in a 
diagnosis of PTSD.  Based on the evidence in the VA treatment 
records, the veteran's personnel records, and the results of 
the examination, in a November 2000 rating decision the RO 
granted service connection for PTSD.

The medical records show that the veteran's activities, 
including his ability to ambulate, are significantly limited 
due to chronic back pain.  Service connection has not been 
established for the low back disability, nor is there any 
indication that it is related to service.  In addition to 
treatment for chronic back pain, as well as other physical 
impairments, the veteran has received ongoing treatment for 
PTSD.  The VA treatment records document global assessment of 
functioning (GAF) scores that range from 48 to 55 (normally 
at 55).  

The veteran was provided an additional VA psychiatric 
examination in August 2001, which resulted in a GAF score of 
51.  The examiner did not, however, otherwise document the 
impact of the service-connected psychiatric impairment on the 
veteran's social and occupational functioning.  In addition, 
the examiner was not provided the veteran's VA claims file 
for review in conjunction with the examination.  Due to these 
deficiencies, the veteran's representative has requested that 
his appeal be remanded to the RO for an additional 
examination.  Given the deficiencies in the evidentiary 
record, including the period of time that has elapsed since 
the most recent examination, the Board concurs with that 
request.

The Board notes that the veteran submitted an authorization 
for the release of medical information in September 2003, in 
which he reported receiving treatment for PTSD from four 
different VA medical centers (MCs); Providence, Rhode Island; 
Brockton, Massachusetts; West Roxbury, Massachusetts; and 
Jamaica Plains, Massachusetts.  Although the RO has obtained 
the treatment records from the Brockton VAMC, apparently no 
attempt has been made to obtain any psychiatric treatment 
records from the other VAMCs.  On remand, the RO will have 
the opportunity to determine whether any mental health 
records are maintained by the other VAMCs.

Accordingly, the appeal is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since August 2000.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should request the veteran's treatment 
records from the VAMCs in Providence, 
West Roxbury, and Jamaica Plains.  If the 
RO is not able to obtain any identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the nature and severity of his 
psychiatric symptomatology.  The claims 
file and a separate copy of this remand 
must be made available to and be reviewed 
by the examiner.  If the examiner finds 
that a social and industrial survey is 
necessary in order to document the 
impairment in social and occupational 
functioning resulting from the service-
connected psychiatric disorder, the 
survey should be conducted.

The examiner should conduct a psychiatric 
examination and provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders.  

Based on the results of the examination 
and review of the evidence in the claims 
file, the examiner should also provide an 
opinion on the extent to which the 
veteran's PTSD symptomatology affects his 
ability to adapt and function in a work 
environment.  The examiner should assess 
how any occupational and social 
impairment found impacts the veteran's 
work efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.  In doing so the 
examiner should exclude the occupational 
impairment that is due to the nonservice-
connected low back disability.  

The examiner should also provide an 
opinion on whether the symptoms of PTSD, 
rather than a nonservice-connected 
disability, prevent him from engaging in 
substantially gainful employment.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


